Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended by adding thereto the following: Upon the appeal herein there was pre*984sented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellants contended that section 1801 of the Education Law was unconstitutional in that it allegedly deprived taxpayers of their property without due process of law in violation of the Fourteenth Amendment. The Court of Appeals held that said section was constitutional and that appellants’ constitutional rights were not violated. [See 6 N Y 2d 871.]